Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
Claims 1-18 have been amended.  Claims 1-18 are subject to examination and have been examined.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et.al. (US Patent Application Publication, 2016/0043849, hereinafter, “Lee”) in view of “MediaTek Inc., Discussions on LAA frame structure design and LAA- WIFI coexistence, 3GPP TSG RAN WG1#80bis, R1-150577”, hereinafter, “NPL-2”), further in view of Harada et.al. (US Patent No. 10,206,116, hereinafter, “Harada”), and further in view of Yoon et.al. (US Patent Application Publication, 20170142743, hereinafter, “Yoon”).
Regarding claim 1, Lee teaches:
A terminal device configured to communicate with a base station device, the terminal device comprising (Lee: wireless transmit/receive unit (WTRU) 102a (UE) ... Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d.  Fig. 8A and ¶ [0110-0111]):
reception circuitry (Lee: transmit/receive element 122.  Fig. 8B and ¶ [0121]) configured to monitor an enhanced physical downlink control channel (EPDCCH) on a Serving cell (Lee: Cell-specific EPDCCH resource may be defined so that one or more, or each, of the UEs may receive broadcasting signals from the beginning.  ¶ [0038]);
wherein, in a case that the terminal device detects downlink control information (DCI) in a first subframe, the terminal device assumes a configuration of Orthogonal Frequency Division Multiplexing (OFDM) symbols according to a field in the DCI in the first subframe (Lee: In one or more, or each, type of EPDCCH CSS supporting subframes [first subframe], a subset of DCIs  [downlink control information] transmitted in CSS may be monitored by UE… based on the transmission mode and/or DCI format, a UE may assume the same starting symbol (OFDM symbols, ¶ [0068]) of EPDCCH common search space or may follow or use the starting symbol value configured by higher layer signaling.  ¶ [0048, 0067]),
the OFDM symbols are used for downlink transmission (Lee: A MBSFN subframe may be defined ... in the first two OFDM symbols.  The UE may monitor EPDCCH [i.e., downlink transmission] based on extended CP [cyclic prefix] in MBSFN [multimedia broadcast multicast service single frequency network] subframe.  ¶ [0100-0101]);
a demodulation reference signal (DMRS) associated with the EPDCCH is mapped in the first subframe according to the configuration of the OFDM symbols (Lee: A UE may demodulate EPDCCH CSS based on the CSS DM-RS  (demodulation reference signal, ¶ [0023])  pattern in the subframe containing PSS/SSS  [primary and/or secondary synchronization signals].  The UE may demodulate EPDCCH CSS based on, for example the LTE release 11 DM-RS.  Fig. 7 and ¶ [0071]). 
Although Lee teaches monitoring EPDCCH on a serving cell and detecting downlink control information (DCI) in a subframe, Lee does not explicitly teach:
having a frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell,
information mapped in the first subframe indicates a number of first OFDM symbols, which are used for the downlink transmission in a second subframe subsequent to the first subframe.
However, in the same field of endeavor, NPL-2 teaches:
having a frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell (NPL-2: Three types of LAA frames are proposed.  Type 3: transmission starting from the beginning of a subframe to somewhere before the end of the subframe.  Fractional transmission is required.  Figs. 1, 2 and ¶ [Section 2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by NPL-2 above in order to support channel reservation using fractional transmission of signals in an OFDM symbol.  (NPL-2, Section 2).
The combination of Lee and NPL-2 does not explicitly teach:
information mapped in the first subframe indicates a number of first OFDM symbols, which are used for the downlink transmission in a second subframe subsequent to the first subframe.
However, in the same field of endeavor, Harada teaches:
information mapped in the first subframe indicates a number of first OFDM symbols (Harada: In the example shown in FIG. 11A, the length of the super subframe is reported in one DCI [in the first subframe of the “super subframe” shown in Fig. 11A below]. The user terminal learns the length of the super subframe by using one of the methods of the first example to the fourth example ... FIG. 11B shows ... the relationships between the numbers of symbols used in a fractional subframe, N, when the number of statuses is defined to be 4, and indices, in accordance with the second example), and (Harada, [Column 7 lines 55-58]: In the second example, the channel reservation signal may indicate the index of the number of symbols used in a fractional subframe, N, and the location of the fractional subframe.  Figs. 11A-11C and [Column 8, lines 25-29, 38-43]), which are used for the downlink transmission in a second subframe subsequent to the first subframe (Harada: The ending subframe (fractional subframe) [i.e., the second subframe] in a burst and its nearest preceding subframe [i.e., the first subframe] may be collectively referred to as a "super subframe" (see FIG. 11A). In this case, the two subframes (one super subframe) are granted together in one DCI.  Fig. 11A and [Column 8, lines 11-15]. And Harada: Note that a subframe in which data transmission is carried out using only part of the OFDM symbols will be hereinafter referred to as a "fractional subframe.".  [Column 5, lines 17-20]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of combination of Lee and NPL-2 to include the features as taught by Harada above in order to improve spectral efficiency.  (Harada, Column 8, lines 32-34).
The combination of Lee, NPL-2 and Harada does not explicitly teach:
wherein the LAA cell including a plurality of subframes which are numbered serially.
However, in the same field of endeavor, Yoon teaches:
wherein the LAA cell including a plurality of subframes which are numbered serially (Yoon: the terminals UE1 and UE2 operated in the unlicensed band and the LTE base station LLc1 operated in both of the unlicensed band and the licensed band [Per Fig. 50, subframes are numbered serially].  Fig. 50 and ¶ [0582]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of combination of Lee, NPL-2 and Harada to include the features as taught by Yoon above in order to increase signal transmission efficiency in an unlicensed band.  (Yoon, ¶ [0007]).

Regarding claim 9, Lee teaches:
A base station device configured to communicate with a terminal device (UE) (Lee: a base station 114a may be any type of device configured to wirelessly interface with at least one of the WTRUs (wireless transmit/receive units) 102a, 102b, 102c, 102d).  Fig. 8A and ¶ [0111]), the base station device comprising:
transmission circuitry  (Lee: transmit/receive element 122.  Fig. 8B and ¶ [0121]) configured to transmit an enhanced physical downlink control channel (EPDCCH) on a Serving cell (Lee: Cell-specific EPDCCH resource may be defined so that one or more, or each, of the UEs may receive broadcasting signals from the beginning.  ¶ [0038]);
wherein, in a case that the terminal device detects downlink control information (DCI) in a first subframe, the terminal device assumes a configuration of Orthogonal Frequency Division Multiplexing (OFDM) symbols according to a field in the DCI in the first subframe (Lee: In one or more, or each, type of EPDCCH CSS supporting subframes [first subframe], a subset of DCIs  [downlink control information] transmitted in CSS may be monitored by UE… based on the transmission mode and/or DCI format, a UE may assume the same starting symbol (OFDM symbols, ¶ [0068]) of EPDCCH common search space or may follow or use the starting symbol value configured by higher layer signaling.  ¶ [0048, 0067]),
the OFDM symbols are used for downlink transmission (Lee: A MBSFN subframe may be defined ... in the first two OFDM symbols.  The UE may monitor EPDCCH [i.e., downlink transmission] based on extended CP [cyclic prefix] in MBSFN [multimedia broadcast multicast service single frequency network] subframe.  ¶ [0100-0101]);
a demodulation reference signal (DMRS) associated with the EPDCCH is mapped in the first subframe according to the configuration of OFDM symbols (Lee: A UE may demodulate EPDCCH CSS based on the CSS DM-RS  (demodulation reference signal, ¶ [0023])  pattern in the subframe containing PSS/SSS  [primary and/or secondary synchronization signals].  The UE may demodulate EPDCCH CSS based on, for example the LTE release 11 DM-RS.  Fig. 7 and ¶ [0071]). 
Although Lee teaches monitoring EPDCCH on a serving cell and detecting downlink control information (DCI) in a subframe, Lee does not explicitly teach:
having a frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell,
information mapped in the first subframe indicates a number of first OFDM symbols, which are used for the downlink transmission in a second subframe subsequent to the first subframe.
However, in the same field of endeavor, NPL-2 teaches:
having a frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell (NPL-2: Three types of LAA frames are proposed.  Type 3: transmission starting from the beginning of a subframe to somewhere before the end of the subframe.  Fractional transmission is required.  Figs. 1, 2 and ¶ [Section 2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by NPL-2 above in order to support channel reservation using fractional transmission of signals in an OFDM symbol.  (NPL-2, Section 2).
The combination of Lee and NPL-2 does not explicitly teach:
information mapped in the first subframe indicates a number of first OFDM symbols, which are used for the downlink transmission in a second subframe subsequent to the first subframe.
However, in the same field of endeavor, Harada teaches:
information mapped in the first subframe indicates a number of first OFDM symbols (Harada: In the example shown in FIG. 11A, the length of the super subframe is reported in one DCI [in the first subframe of the “super subframe” shown in Fig. 11A below]. The user terminal learns the length of the super subframe by using one of the methods of the first example to the fourth example ... FIG. 11B shows ... the relationships between the numbers of symbols used in a fractional subframe, N, when the number of statuses is defined to be 4, and indices, in accordance with the second example), and (Harada, [Column 7 lines 55-58]: In the second example, the channel reservation signal may indicate the index of the number of symbols used in a fractional subframe, N, and the location of the fractional subframe.  Figs. 11A-11C and [Column 8, lines 25-29, 38-43]), which are used for the downlink transmission in a second subframe subsequent to the first subframe (Harada: The ending subframe (fractional subframe) [i.e., the second subframe] in a burst and its nearest preceding subframe [i.e., the first subframe] may be collectively referred to as a "super subframe" (see FIG. 11A). In this case, the two subframes (one super subframe) are granted together in one DCI.  Fig. 11A and [Column 8, lines 11-15]. And Harada: Note that a subframe in which data transmission is carried out using only part of the OFDM symbols will be hereinafter referred to as a "fractional subframe.".  [Column 5, lines 17-20]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of combination of Lee and NPL-2 to include the features as taught by Harada above in order to improve spectral efficiency.  (Harada, Column 8, lines 32-34).
The combination of Lee, NPL-2 and Harada does not explicitly teach:
wherein the LAA cell including a plurality of subframes which are numbered serially.
However, in the same field of endeavor, Yoon teaches:
wherein the LAA cell including a plurality of subframes which are numbered serially (Yoon: the terminals UE1 and UE2 operated in the unlicensed band and the LTE base station LLc1 operated in both of the unlicensed band and the licensed band [Per Fig. 50, subframes are numbered serially].  Fig. 50 and ¶ [0582]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of combination of Lee, NPL-2 and Harada to include the features as taught by Yoon above in order to increase signal transmission efficiency in an unlicensed band.  (Yoon, ¶ [0007]).

Regarding claim 17, Lee teaches:
A communication method of a terminal device configured to communicate with a base station device, the communication method comprising the step of (Lee: wireless transmit/receive unit (WTRU) 102a (UE) ... Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d.  Fig. 8A and ¶ [0110-0111]):
monitoring an enhanced physical downlink control channel (EPDCCH) on a Serving cell (Lee: Cell-specific EPDCCH resource may be defined so that one or more, or each, of the UEs may receive broadcasting signals from the beginning.  ¶ [0038]);
wherein, in a case that the terminal device detects downlink control information (DCI) in a first subframe, the terminal device assumes a configuration of Orthogonal Frequency Division Multiplexing (OFDM) symbols according to a field in the DCI in the first subframe (Lee: In one or more, or each, type of EPDCCH CSS supporting subframes [first subframe], a subset of DCIs  [downlink control information] transmitted in CSS may be monitored by UE… based on the transmission mode and/or DCI format, a UE may assume the same starting symbol (OFDM symbols, ¶ [0068]) of EPDCCH common search space or may follow or use the starting symbol value configured by higher layer signaling.  ¶ [0048, 0067]),
the OFDM symbols are used for downlink transmission (Lee: A MBSFN subframe may be defined ... in the first two OFDM symbols.  The UE may monitor EPDCCH [i.e., downlink transmission] based on extended CP [cyclic prefix] in MBSFN [multimedia broadcast multicast service single frequency network] subframe.  ¶ [0100-0101]);
a demodulation reference signal (DMRS) associated with the EPDCCH is mapped in the first subframe according to the configuration of the OFDM symbols (Lee: A UE may demodulate EPDCCH CSS based on the CSS DM-RS  (demodulation reference signal, ¶ [0023])  pattern in the subframe containing PSS/SSS  [primary and/or secondary synchronization signals].  The UE may demodulate EPDCCH CSS based on, for example the LTE release 11 DM-RS.  Fig. 7 and ¶ [0071]). 
Although Lee teaches monitoring EPDCCH on a serving cell and detecting downlink control information (DCI) in a subframe, Lee does not explicitly teach:
having a frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell,
information mapped in the first subframe indicates a number of first OFDM symbols, which are used for the downlink transmission in a second subframe subsequent to the first subframe.
However, in the same field of endeavor, NPL-2 teaches:
having a frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell (NPL-2: Three types of LAA frames are proposed.  Type 3: transmission starting from the beginning of a subframe to somewhere before the end of the subframe.  Fractional transmission is required.  Figs. 1, 2 and ¶ [Section 2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by NPL-2 above in order to support channel reservation using fractional transmission of signals in an OFDM symbol.  (NPL-2, Section 2).
The combination of Lee and NPL-2 does not explicitly teach:
information mapped in the first subframe indicates a number of first OFDM symbols, which are used for the downlink transmission in a second subframe subsequent to the first subframe.
However, in the same field of endeavor, Harada teaches:
information mapped in the first subframe indicates a number of first OFDM symbols (Harada: In the example shown in FIG. 11A, the length of the super subframe is reported in one DCI [in the first subframe of the “super subframe” shown in Fig. 11A below]. The user terminal learns the length of the super subframe by using one of the methods of the first example to the fourth example ... FIG. 11B shows ... the relationships between the numbers of symbols used in a fractional subframe, N, when the number of statuses is defined to be 4, and indices, in accordance with the second example), and (Harada, [Column 7 lines 55-58]: In the second example, the channel reservation signal may indicate the index of the number of symbols used in a fractional subframe, N, and the location of the fractional subframe.  Figs. 11A-11C and [Column 8, lines 25-29, 38-43]), which are used for the downlink transmission in a second subframe subsequent to the first subframe (Harada: The ending subframe (fractional subframe) [i.e., the second subframe] in a burst and its nearest preceding subframe [i.e., the first subframe] may be collectively referred to as a "super subframe" (see FIG. 11A). In this case, the two subframes (one super subframe) are granted together in one DCI.  Fig. 11A and [Column 8, lines 11-15]. And Harada: Note that a subframe in which data transmission is carried out using only part of the OFDM symbols will be hereinafter referred to as a "fractional subframe.".  [Column 5, lines 17-20]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of combination of Lee and NPL-2 to include the features as taught by Harada above in order to improve spectral efficiency.  (Harada, Column 8, lines 32-34).
The combination of Lee, NPL-2 and Harada does not explicitly teach:
wherein the LAA cell including a plurality of subframes which are numbered serially.
However, in the same field of endeavor, Yoon teaches:
wherein the LAA cell including a plurality of subframes which are numbered serially (Yoon: the terminals UE1 and UE2 operated in the unlicensed band and the LTE base station LLc1 operated in both of the unlicensed band and the licensed band [Per Fig. 50, subframes are numbered serially].  Fig. 50 and ¶ [0582]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of combination of Lee, NPL-2 and Harada to include the features as taught by Yoon above in order to increase signal transmission efficiency in an unlicensed band.  (Yoon, ¶ [0007]).

Regarding claim 18, Lee teaches:
A communication method of a base station device configured to communicate with a terminal device, the communication method comprising the step of (Lee: a base station 114a may be any type of device configured to wirelessly interface with at least one of the WTRUs (wireless transmit/receive units) 102a, 102b, 102c, 102d).  Fig. 8A and ¶ [0111]):
transmitting an enhanced physical downlink control channel (EPDCCH) on a Serving cell (Lee: Cell-specific EPDCCH resource may be defined so that one or more, or each, of the UEs may receive broadcasting signals from the beginning.  ¶ [0038]);
wherein, in a case that the terminal device detects downlink control information (DCI) in a first subframe, the terminal device assumes a configuration of Orthogonal Frequency Division Multiplexing (OFDM) symbols according to a field in the DCI in the first subframe (Lee: In one or more, or each, type of EPDCCH CSS supporting subframes [first subframe], a subset of DCIs  [downlink control information] transmitted in CSS may be monitored by UE… based on the transmission mode and/or DCI format, a UE may assume the same starting symbol (OFDM symbols, ¶ [0068]) of EPDCCH common search space or may follow or use the starting symbol value configured by higher layer signaling.  ¶ [0048, 0067]),
the OFDM symbols are used for downlink transmission (Lee: A MBSFN subframe may be defined ... in the first two OFDM symbols.  The UE may monitor EPDCCH [i.e., downlink transmission] based on extended CP [cyclic prefix] in MBSFN [multimedia broadcast multicast service single frequency network] subframe.  ¶ [0100-0101]);
a demodulation reference signal (DMRS) associated with the EPDCCH is mapped in the first subframe according to the configuration of the OFDM symbols (Lee: A UE may demodulate EPDCCH CSS based on the CSS DM-RS  (demodulation reference signal, ¶ [0023])  pattern in the subframe containing PSS/SSS  [primary and/or secondary synchronization signals].  The UE may demodulate EPDCCH CSS based on, for example the LTE release 11 DM-RS.  Fig. 7 and ¶ [0071]). 
Although Lee teaches monitoring EPDCCH on a serving cell and detecting downlink control information (DCI) in a subframe, Lee does not explicitly teach:
having a frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell,
information mapped in the first subframe indicates a number of first OFDM symbols, which are used for the downlink transmission in a second subframe subsequent to the first subframe.
However, in the same field of endeavor, NPL-2 teaches:
having a frame structure type 3 which is used for a Licensed Assisted Access (LAA) cell (NPL-2: Three types of LAA frames are proposed.  Type 3: transmission starting from the beginning of a subframe to somewhere before the end of the subframe.  Fractional transmission is required.  Figs. 1, 2 and ¶ [Section 2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by NPL-2 above in order to support channel reservation using fractional transmission of signals in an OFDM symbol.  (NPL-2, Section 2).
The combination of Lee and NPL-2 does not explicitly teach:
information mapped in the first subframe indicates a number of first OFDM symbols, which are used for the downlink transmission in a second subframe subsequent to the first subframe.
However, in the same field of endeavor, Harada teaches:
information mapped in the first subframe indicates a number of first OFDM symbols (Harada: In the example shown in FIG. 11A, the length of the super subframe is reported in one DCI [in the first subframe of the “super subframe” shown in Fig. 11A below]. The user terminal learns the length of the super subframe by using one of the methods of the first example to the fourth example ... FIG. 11B shows ... the relationships between the numbers of symbols used in a fractional subframe, N, when the number of statuses is defined to be 4, and indices, in accordance with the second example), and (Harada, [Column 7 lines 55-58]: In the second example, the channel reservation signal may indicate the index of the number of symbols used in a fractional subframe, N, and the location of the fractional subframe.  Figs. 11A-11C and [Column 8, lines 25-29, 38-43]), which are used for the downlink transmission in a second subframe subsequent to the first subframe (Harada: The ending subframe (fractional subframe) [i.e., the second subframe] in a burst and its nearest preceding subframe [i.e., the first subframe] may be collectively referred to as a "super subframe" (see FIG. 11A). In this case, the two subframes (one super subframe) are granted together in one DCI.  Fig. 11A and [Column 8, lines 11-15]. And Harada: Note that a subframe in which data transmission is carried out using only part of the OFDM symbols will be hereinafter referred to as a "fractional subframe.".  [Column 5, lines 17-20]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of combination of Lee and NPL-2 to include the features as taught by Harada above in order to improve spectral efficiency.  (Harada, Column 8, lines 32-34).
The combination of Lee, NPL-2 and Harada does not explicitly teach:
wherein the LAA cell including a plurality of subframes which are numbered serially.
However, in the same field of endeavor, Yoon teaches:
wherein the LAA cell including a plurality of subframes which are numbered serially (Yoon: the terminals UE1 and UE2 operated in the unlicensed band and the LTE base station LLc1 operated in both of the unlicensed band and the licensed band [Per Fig. 50, subframes are numbered serially].  Fig. 50 and ¶ [0582]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of combination of Lee, NPL-2 and Harada to include the features as taught by Yoon above in order to increase signal transmission efficiency in an unlicensed band.  (Yoon, ¶ [0007]).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-NPL-2-Harada in view of Bai et.al. (US Patent Application Publication, 2015/0009883, hereinafter, “Bai”).
Regarding claim 2, Lee-NPL-2-Harada discloses on the features with respect to claim 1 as outlined above.
Lee-NPL-2-Harada does not explicitly teach:
wherein the first subframe follows one of a plurality of downlink pilot time slot (DwPTS) durations.
However, in the same field of endeavor, Bai teaches:
wherein the first subframe follows one of a plurality of downlink pilot time slot (DwPTS) durations (Bai: a special subframe between the uplink subframe and the downlink subframe. The special subframe includes a downlink pilot time slot (herein after referred to as: DwPTS).  Fig. 3 and ¶ [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-NPL-2-Harada to include the features as taught by Bai above in order to expand the downlink coverage.  (Bai, ¶ [0006]).

Regarding claim 10, Lee-NPL-2-Harada discloses on the features with respect to claim 9 as outlined above.
Lee-NPL-2-Harada does not explicitly teach:
wherein the first subframe follows one of a plurality of downlink pilot time slot (DwPTS) durations.
However, in the same field of endeavor, Bai teaches:
wherein the first subframe follows one of a plurality of downlink pilot time slot (DwPTS) durations (Bai: a special subframe between the uplink subframe and the downlink subframe. The special subframe includes a downlink pilot time slot (herein after referred to as: DwPTS).  Fig. 3 and ¶ [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-NPL-2-Harada to include the features as taught by Bai above in order to expand the downlink coverage.  (Bai, ¶ [0006]).

Claims 3, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-NPL-2-Harada in view of You et.al. (US Patent Application Publication, 2015/0131568, hereinafter, “You”).
Regarding claim 3, Lee-NPL-2-Harada discloses on the features with respect to claim 1 as outlined above.
Lee-NPL-2-Harada does not explicitly teach: wherein
the terminal device assumes that the number of the first OFDM symbols are used for the downlink transmission in the first subframe, and
the X is determined by a value corresponding to the field.
However, in the same field of endeavor, You teaches: wherein
the terminal device assumes that the number of the first OFDM symbols are used for the downlink transmission in the first subframe (You: DL control channel used in 3GPP LTE include a physical control format indicator channel (PCFICH), a physical downlink control channel (PDCCH)… The PCFICH is transmitted in the first OFDM symbol of a subframe and carries information about the number of OFDM symbols (OFDM symbols other than the OFDM symbol(s) used in the control region) available for transmission of a control channel within a subframe.  Fig. 5 and ¶ [0091]), and
the number is determined by a value corresponding to the field (You: carries information about the number of OFDM symbols (OFDM symbols other than the OFDM symbol(s) used in the control region) available for transmission of a control channel within a subframe… The control information transmitted through the PDCCH will be referred to as downlink control information (DCI).    Fig. 5 and ¶ [0091-0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-NPL-2-Harada to include the features as taught by You above in order for accuracy of channel state information (CSI) report can be reinforced.  (You, ¶ [0021]).

Regarding claim 7, Lee-NPL-2-Harada discloses on the features with respect to claim 1 as outlined above.
Lee-NPL-2-Harada does not explicitly teach: wherein
the reception circuitry is further configured to receive a physical downlink shared channel (PDSCH), and
the OFDM symbols are used for reception of the PDSCH.
However, in the same field of endeavor, You teaches: wherein
the reception unit is further configured to receive a physical downlink shared channel (PDSCH) (You: a UE which has accessed a network of an eNB may acquire more detailed system information by receiving a PDCCH and a PDSCH according to information carried on the PDCCH).  Fig. 14 and ¶ [0089]), and
the OFDM symbols are used for reception of the PDSCH (You: A DL subframe is divided into a control region and a data region in the time domain. Referring to FIG. 5, a maximum of 3 (or 4) OFDM symbols located in a front part of a first slot of a subframe corresponds to the control region. Hereinafter, a resource region for PDCCH transmission in a DL subframe is referred to as a PDCCH region. OFDM symbols other than the OFDM symbol(s) used in the control region correspond to the data region to which a physical downlink shared channel (PDSCH) is allocated.  Fig. 5 and ¶ [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-NPL-2-Harada to include the features as taught by You above in order for accuracy of channel state information (CSI) report can be reinforced.  (You, ¶ [0021]).

Regarding claim 11, Lee-NPL-2-Harada discloses on the features with respect to claim 9 as outlined above.
Lee-NPL-2-Harada does not explicitly teach: wherein
the terminal device assumes that the number of the first OFDM symbols are used for the downlink transmission in the first subframe, and
the X is determined by a value corresponding to the field.
However, in the same field of endeavor, You teaches: wherein
the terminal device assumes that the number of the first OFDM symbols are used for the downlink transmission in the subframe (You: DL control channel used in 3GPP LTE include a physical control format indicator channel (PCFICH), a physical downlink control channel (PDCCH)… The PCFICH is transmitted in the first OFDM symbol of a subframe and carries information about the number of OFDM symbols (OFDM symbols other than the OFDM symbol(s) used in the control region) available for transmission of a control channel within a subframe.  Fig. 5 and ¶ [0091]), and
the number is determined by a value corresponding to the field (You: carries information about the number of OFDM symbols (OFDM symbols other than the OFDM symbol(s) used in the control region) available for transmission of a control channel within a subframe… The control information transmitted through the PDCCH will be referred to as downlink control information (DCI).    Fig. 5 and ¶ [0091-0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-NPL-2-Harada to include the features as taught by You above in order for accuracy of channel state information (CSI) report can be reinforced.  (You, ¶ [0021]).

Regarding claim 15, Lee-NPL-2-Harada discloses on the features with respect to claim 9 as outlined above.
Lee-NPL-2-Harada does not explicitly teach: wherein
the transmission circuitry is further configured to transmit a physical downlink shared channel  (PDSCH), and
the OFDM symbols are used for reception of the PDSCH.
However, in the same field of endeavor, You teaches: wherein
the transmission unit is further configured to transmit a physical downlink shared channel (PDSCH) (You: The CRSs are transmitted in all DL subframes in a cell supporting PDSCH transmission and are transmitted through all antenna ports configured at an eNB.  Fig. 14 and ¶ [0107]), and
the OFDM symbols are used for reception of the PDSCH (You: A DL subframe is divided into a control region and a data region in the time domain. Referring to FIG. 5, a maximum of 3 (or 4) OFDM symbols located in a front part of a first slot of a subframe corresponds to the control region. Hereinafter, a resource region for PDCCH transmission in a DL subframe is referred to as a PDCCH region. OFDM symbols other than the OFDM symbol(s) used in the control region correspond to the data region to which a physical downlink shared channel (PDSCH) is allocated.  Fig. 5 and ¶ [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-NPL-2-Harada to include the features as taught by You above in order for accuracy of channel state information (CSI) report can be reinforced.  (You, ¶ [0021]).

Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-NPL-2-Harada in view of You et.al. (US Patent Application Publication, 2015/0131568, hereinafter, “You”), and further in view of “MediaTek Inc., Design consideration on fractional subframe at the end of DL transmission, 3GPP TSG RAN WG1#80bis, R1-151940 (Applicant’s IDS, November 14, 2017)”, hereinafter, “NPL-1”.
Regarding claim 4, the combination of Lee-NPL-2-Harada-You discloses on the features with respect to claim 3 as outlined above.
The combination of Lee-NPL-2-Harada-You does not explicitly teach:
wherein the DMRS is mapped to sixth and seventh OFDM symbols of both a first slot and a second slot in a case that the number is 14.
However, in the same field of endeavor, NPL-1 teaches:
wherein the DMRS is mapped to sixth and seventh OFDM symbols of both a first slot and a second slot in a case that the number is 14 (NPL-1: DMRS R7 in “All other downlink subframes” and “Antenna port 7” block [all 14 symbols of the subframe used for downlink transmission].  Fig. 6.10.3.2-3, Page 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention combination of Lee-NPL-2-Harada-You to include the features as taught by NPL-1 above in order to transmit in the middle of a subframe to grab the channel.  (NPL-1, Introduction).

Regarding claim 5, the combination of Lee-NPL-2-Harada-You discloses on the features with respect to claim 3 as outlined above.
The combination of Lee-NPL-2-Harada-You does not explicitly teach:
wherein the DMRS is mapped to third and fourth OFDM symbols of both a first slot and a second slot in a case that the number is 11.
However, in the same field of endeavor, NPL-1 teaches:
wherein the DMRS is mapped to third and fourth OFDM symbols of both a first slot and a second slot in a case that the number is 11 (NPL-1: DMRS for port7/8 or port 9/10, DMRS pattern for Type 3 subframe with 11 to 13 OFDM symbols.  Fig. 4, Page 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention combination of Lee-NPL-2-Harada-You to include the features as taught by NPL-1 above in order to transmit in the middle of a subframe to grab the channel.  (NPL-1, Introduction).

Regarding claim 6, the combination of Lee-NPL-2-Harada-You discloses on the features with respect to claim 3 as outlined above.
The combination of Lee-NPL-2-Harada-You does not explicitly teach:
wherein the DMRS is mapped to third, fourth, sixth and seventh OFDM symbols of a first slot in a case that the number is 9.
However, in the same field of endeavor, NPL-1 teaches:
wherein the DMRS is mapped to third, fourth, sixth and seventh OFDM symbols of a first slot in a case that the number is 9 (NPL-1: DMRS for port7/8 or port 9/10, DMRS pattern for Type 3 subframe with 7 to 10 OFDM symbols.  Fig. 3, Page 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention combination of Lee-NPL-2-Harada-You to include the features as taught by NPL-1 above in order to transmit in the middle of a subframe to grab the channel.  (NPL-1, Introduction).

Regarding claim 12, the combination of Lee-NPL-2-Harada-You discloses on the features with respect to claim 11 as outlined above.
The combination of Lee-NPL-2-Harada-You does not explicitly teach:
wherein the DMRS is mapped to sixth and seventh OFDM symbols of both a first slot and a second slot in a case that the number is 14.
However, in the same field of endeavor, NPL-1 teaches:
wherein the DMRS is mapped to sixth and seventh OFDM symbols of both a first slot and a second slot in a case that the number 14 (NPL-1: DMRS R7 in “All other downlink subframes” and “Antenna port 7” block.  Fig. 6.10.3.2-3, Page 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention combination of Lee-NPL-2-Harada-You to include the features as taught by NPL-1 above in order to transmit in the middle of a subframe to grab the channel.  (NPL-1, Introduction).

Regarding claim 13, the combination of Lee-NPL-2-Harada-You discloses on the features with respect to claim 11 as outlined above.
The combination of Lee-NPL-2-Harada-You does not explicitly teach:
wherein the DMRS is mapped to third and fourth OFDM symbols of both a first slot and a second slot in a case that the number is 11.
However, in the same field of endeavor, NPL-1 teaches:
wherein the DMRS is mapped to third and fourth OFDM symbols of both a first slot and a second slot in a case that the number is 11 (NPL-1: DMRS for port7/8 or port 9/10, DMRS pattern for Type 3 subframe with 11 to 13 OFDM symbols.  Fig. 4, Page 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention combination of Lee-NPL-2-Harada-You to include the features as taught by NPL-1 above in order to transmit in the middle of a subframe to grab the channel.  (NPL-1, Introduction).

Regarding claim 14, the combination of Lee-NPL-2-Harada-You discloses on the features with respect to claim 11 as outlined above.
The combination of Lee-NPL-2-Harada-You does not explicitly teach:
wherein the DMRS is mapped to third, fourth, sixth and seventh OFDM symbols of a first slot in a case that the number is 9.
However, in the same field of endeavor, NPL-1 teaches:
wherein the DMRS is mapped to third, fourth, sixth and seventh OFDM symbols of a first slot in a case that the number is 9 (NPL-1: DMRS for port7/8 or port 9/10, DMRS pattern for Type 3 subframe with 7 to 10 OFDM block [all 14 symbols of the subframe used for downlink transmission].  Fig. 3, Page 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention combination of Lee-NPL-2-Harada-You to include the features as taught by NPL-1 above in order to transmit in the middle of a subframe to grab the channel.  (NPL-1, Introduction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416


/AJIT PATEL/Primary Examiner, Art Unit 2416